internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-130798-01 date date legend corp a sub b dear this is in response to a request for rulings dated date submitted by your authorized representative requesting relief under sec_301_9100-3 of the procedure and administration regulations to make the consent_dividend election under sec_565 of the internal_revenue_code corp a has requested an extension of time under sec_301 for its subsidiary sub to amend the amount of its timely made sec_565 consent_dividend elections for the fiscal years through the amended election would permit sub to eliminate undistributed_personal_holding_company_income uphci corp a owns of sub sub in turn owns foreign subsidiaries primarily engaged in the sale of b products corp a files a consolidated_return for the fye taxpayer met the stock ownership requirements for being a personal_holding_company and was an ineligible affiliated_group which required it to determine phc status separately for each member of the group leading to a determination that sub was a phc taxpayer represents that it was its consistent policy and intention each year to make actual and or consent dividends in the full amount that was required to eliminate any and all uphci accordingly each year taxpayer calculated the amount of sub’s potential uphci and totally eliminated it by making consent dividends elections for the determined amounts all elections were timely filed taxpayer is currently under examination for earlier years prior to the service has made adjustments which have increased the amount of uphci above the amounts of the timely claimed consent dividends for the years under audit consistent with its intent to eliminate any potential phc the taxpayer has filed this request to increase the amount of consent dividends for the later years fye not under examination sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case good cause has been shown and the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly based on the above law and the representations submitted corp a is granted an extension of time to file form sec_972 and for the thru tax years on or before days from the date of this letter in addition a copy of this letter should be filed along with the forms a copy of this letter is enclosed for this purpose no opinion is expressed or implied regarding the application of any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to your authorized legal_representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
